United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1252
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Kenneth A. Birch

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 3, 2018
                               Filed: August 7, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Kenneth Birch directly appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense and was sentenced at the bottom of the calculated

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
Guidelines range. Birch’s counsel has moved for leave to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Birch’s sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (sentences are reviewed under deferential abuse-of-
discretion standard; discussing substantive reasonableness); see also United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range
sentence may be presumed reasonable). In addition, having independently reviewed
the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous
issues for appeal. Accordingly, we grant counsel leave to withdraw, and we affirm.
                        ______________________________




                                         -2-